Title: From George Washington to Timothy Pickering, 28 June 1797
From: Washington, George
To: Pickering, Timothy



Dear Sir,
Mount Vernon 28th June 1797

I now, as intimated in my last, take the liberty of committing the letters herewith sent to your care. The one for Genl Marshall contains others for France.
Will you permit me to remind you of the copying machine—the Journals & Laws—which you were so good as to promise you would have the first repaired, an[d] all sent to me. My compliments, in which Mrs Washington joins are offered to Mrs Pickering &ca and I am Dear Sir Your Obedt & Affecte Servt

Go: Washington

